UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JEFFREY MAUNG,                                                 :
                                                               :
                         Plaintiff,                            :      18-CV-10141 (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
PARADIGM DKD GROUP, LLC,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ numerous letters at ECF 70, 71, 72, and 73. It is

hereby ORDERED that:

              •    Discovery is extended until March 31, 2020;

              •    Parties are directed meet and confer and, to the extent any issues are not

                   resolved during that conference, to submit a joint status letter (1) listing all

                   outstanding subpoenas, requests for productions, or other discovery being

                   sought; (2) detailing any specific issues related to the listed items; and (3)

                   describing the parties efforts to resolve each of the disputes. The letter must be

                   submitted to the Court by March 17, 2020.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: March 10, 2020                                              Ona T. Wang
       New York, New York                                          United States Magistrate Judge
